Daneorth, J.
This is an action to recover pay for the services of the plaintiff’s minor son. The defense is a breach of the contract in leaving the defendant before the expiration of the time agreed upon.
The action is in the name of the father and no objection is made on that ground to his maintaining it. We must assume, therefore, that he made the contract. There was as alleged a breach of it, and the excuse given is that the son was required to do work on the Sabbath in violation of law. Was this sufficient to justify the breach? Had the contract been for the father’s own labor the argument for the defendant would have been entitled to much consideration. He could act for himself and either have submitted to the wrong or have refused to violate the law and wait for the defendant to discharge him. But the son was a minor and presumed by the law to be lacking, in the discretion necessary to govern and control his own conduct. It was his father’s duty to look after his welfare and especially to care for his morals, and to see that he was not only, not compelled to become a violator of the law, but that he should not be induced willingly to do so. We are, therefore, led to the conclusion that after the defendant had once committed the wrong, and notwithstanding the objection of the father made known to him, persisted in that wrong, still requiring the obligations of the law and the sanctities of the Sabbath to be disregarded, it was not only the right, but the duty of the father to cancel his contract, and take his son from such influences and out of such custody; and the fact, if it be a fact that the son was willing to perform the illegal labor, as required, made this duty on the part of the father still more imperative.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Emery and Haskell, JJ.; concurred.